NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                     No. 10-1582
                                   ______________

                             SHANNON RIVERA,
                         MARGARET O’RAMA, her mother,

                                                             Appellants

                                           v.

              HOPATCONG BOROUGH POLICE DEPARTMENT;
        JOSEPH COSTELLO; SUSSEX COUNTY PROSECUTOR’S OFFICE
                           ______________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civ. No. 2-08-02721)
                       Honorable Jose L. Linares, District Judge
                                  ______________

                      Submitted under Third Circuit LAR 34.1(a)
                                  March 25, 2011

          BEFORE: FUENTES, SMITH, and GREENBERG, Circuit Judges

                                (Filed: March 31, 2011)
                                    ______________

                              OPINION OF THE COURT
                                  ______________

GREENBERG, Circuit Judge.

      Shannon Rivera and her mother Margaret O’Rama appeal to this Court from an

order for summary judgment entered in the District Court on February 3, 2010, in favor
of the appellees in accordance with that Court’s opinion of that day. This action arose

out of appellees’ involvement in the prosecution of Rivera in the New Jersey state courts

on charges relating to the dissemination of a nude photograph of a minor on the Internet.

Rivera was acquitted of the charges in juvenile court. Appellants asserted both federal

and state claims.

         The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343 and 1367 and

we have jurisdiction under 28 U.S.C. § 1291. We exercise plenary jurisdiction on this

appeal, see Santos ex rel. Beato v. United States, 559 F.3d 189, 193 (3d Cir. 2009), and

therefore can affirm only if appellees can show “that there is no genuine dispute as to any

material fact and [they are] entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         After our review of this matter we are in full accord with the District Court’s

disposition of this case and can add nothing substantial to its opinion. Consequently, we

will affirm the order of February 3, 2010, for the reasons it set forth in its opinion. The

parties will bear their own costs on this appeal.




                                               2